Citation Nr: 1110099	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the left hip, associated with middle third right leg amputation, with clavus formation secondary to prosthetic pressure on the stump, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for cervical spondylosis, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1948 to July 1951.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

In November 2009 and October 2010, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the left hip, associated with middle third right leg amputation, with clavus formation secondary to prosthetic pressure on the stump has been productive of limitation of extension is to five degrees, flexion is to 70 degrees, and internal rotation is to 20 degrees.

2.  Cervical spine disability, to include spondylosis, was not manifest during service or within one year of separation, and is not related to active service.

3.  Cervical spine disability, to include spondylosis, was not caused or aggravated by a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease of the left hip, associated with middle third right leg amputation, with clavus formation secondary to prosthetic pressure on the stump have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2010).

2.  Cervical spine disability, to include spondylosis, was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Cervical spine disability, to include spondylosis, is not proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

For an increased-compensation claim, the Court of Appeals of Veterans Claims had held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In this case, VCAA duty to notify was satisfied with respect to all issues on appeal subsequent to the RO decisions at issue by way of letters sent to the Veteran in September 2005, October 2008, May 2009, and October 2010 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claims and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, the Veteran was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, the claims were readjudicated with the issuance of a Supplemental Statement of the Case in December 2010.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Service treatment records and service personnel records have been obtained, as have records of private and VA treatment and evaluation.  Furthermore, the Veteran has been afforded multiple VA examinations including a November 2010 spine examination during which the examiner was provided the Veteran's claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  With regard to the examiner's credentials, the Board is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating on Appeal

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).
		
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

When a claimant is awarded service connection and assigned a disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the Court extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, as the evidence below indicates the disability did significantly change during the period on appeal, and a uniform evaluation is warranted.

In a rating decision of April 2008, service connection was grated for degenerative joint disease of the left hip and an evaluation of 10 percent was assigned, effective December 13, 2001.  In the June 2009 rating decision on appeal, the 10 percent rating was confirmed.  The Veteran's disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5010 (2010).  Under this Code, arthritis due to trauma, substantiated by x-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 5010 (2010).  Ratings for degenerative arthritis are dictated by DC 5003 which indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by objectively confirmed limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2010).

Limitation of motion for the hip is considered under DCs 5250 through 5253.  Under DC 5250, extremely unfavorable ankylosis of the hip where the foot does not reach the ground and crutches are necessitated indicated a 90 percent rating; intermediate ankylosis of the hip indicates a 70 percent rating; and favorable ankylosis, in flexion between 20 and 40 degrees, and slight adduction or abduction indicates a 60 percent rating.  38 C.F.R. § 4.71a, DC 5250 (2010). 

A 10 percent rating is called on for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, DC 5251 (2010).

Flexion limited to 10 degrees warrants a 40 percent rating; limited to 20 degrees, a 30 percent; to 30 degrees, 20 percent; and flexion limited to 40 degrees indicates a 10 percent rating.  38 C.F.R. § 4.71a, DC 5252 (2010).

Limitation of rotation of the thigh with an inability to toe-out more than 15 degrees on the affected leg warrants a 10 percent rating.  A 10 percent rating is also assigned for limitation of adduction of the thigh with an inability to cross legs.  A 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2010).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2010).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2010).

In May 2009, the Veteran underwent VA examination that, while somewhat ambiguous in its findings regarding range of motion, appears to have primarily assessed the range of motion of the right hip alone.   Nonetheless the Veteran's gait was altered but was without pelvic tilt or true shortening; stance phase and swing phase were within normal limits.  Radiologic imaging revealed no evidence of fracture or diastasis, and the Veteran's hips were described as remarkably well preserved for his age.  The diagnostic assessment was of normal bilateral hip joints.

In November 2008 the Veteran endorsed "excessive" stiffness in the hips bilaterally which prohibited his "ability to walk any distance."

During a November 2010 VA examination, the Veteran stated that he was able to walk 50 feet before having to stop, and stand for as long as 30 minutes.  Approximately six years prior the Veteran noticed left hip pain was becoming worse.  Pain increased on ascending or descending steps.  Left hip pain was from three to four out of ten and occurred four days a week.  On flare-ups, pain was as high as seven to ten out of ten three days a week, but without affecting speed, coordination or function.  The primary left-hip problem was pain, not weakness, fatigue, lack of endurance or stiffness.  There was no instability, dislocation or subluxation.  Walking illustrated a somewhat swaying gait.  Flexion was limited by pain and stiffness to 70 degrees of active motion.  Extension was to five degrees of motion after three repetitions.  Adduction and abduction were limited to 20 and 35 degrees respectively, due to pain and stiffness following three repetitions.  Internal rotation was to 20 degree and external rotation was to 30 degrees.  All motions were limited by pain, but not by lack of endurance, incoordination, or effort.  There was no spasm, focal weakness, atrophy, deformity or malalignment of the left hip.  The impression was of bilateral hip pain secondary to capsulitis, associated with left bursitis and tendonitis.

After a careful review of the evidence above, the Board finds the Veteran's left hip disability to be not more than 10 percent disabling.  As previously indicated, the Veteran's disability is rated based on range of motion under DCs 5250 through 5253.  Under these codes, extremely unfavorable ankylosis of the hip where the foot does not reach the ground and crutches are necessitated indicated a 90 percent rating; intermediate ankylosis of the hip indicates a 70 percent rating; and favorable ankylosis, in flexion between 20 and 40 degrees, and slight adduction or abduction indicates a 60 percent rating.  38 C.F.R. § 4.71a, DC 5250 (2010). 

A 10 percent rating is called on for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, DC 5251 (2010).

Flexion limited to 10 degrees warrants a 40 percent rating; limited to 20 degrees, a 30 percent; to 30 degrees, 20 percent; and flexion limited to 40 degrees indicates a 10 percent rating.  38 C.F.R. § 4.71a, DC 5252 (2010).

Limitation of rotation of the thigh with an inability to toe-out more than 15 degrees on the affected leg warrants a 10 percent rating.  A 10 percent rating is also assigned for limitation of adduction of the thigh with an inability to cross legs.  A 20 percent rating is warranted for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, DC 5253 (2010).

Here, the Veteran's left hip is not ankylosed, extension is to five degrees, flexion is to 70 degrees, and internal rotation is to 20 degrees.  Based on an examiner's 2010 report, these limitations represent the functional limitation due to pain.

The Veteran's symptoms do not meet the criteria for a rating of higher than 10 percent.  Specifically, the Code under which the Veteran is directly rated, DC 5010, directs ratings to be assessed under DC 5003 which in turn directs that where limitation of motion is noncompensable, a 10 percent rating is for application.  In this case, the Veteran's functional limitation of rotation to five degrees indicates that the Veteran's service-connected left hip disability is 10 percent disabling.  38 C.F.R. § 4.71a, DCs 5010, 5003, 5253.

The 10 percent evaluation is also consistent with periarticular pathology productive of painful motion.  The Board has considered whether separate evaluations may be assigned based upon limitation of motion in different planes of motion, however the fact that the Veteran retains function flexion to 70 degrees, rotation between 20 and 30 degrees, adduction to 20 degrees, and abduction to 35 degrees establishes that such limitations are no compe3nsible under the rating criteria.

The Veteran has asserted that his left hip disability is more than 10 percent disabling.  Insofar as his complaints of limitation are internally consistent and consistent with the record, the Board finds him to be credible.  Nonetheless, the Board finds medical evidence prepared by a skilled neutral professionals to be more probative of the Veteran's current level of disability.

Based on the foregoing, the Board concludes that the Veteran's left hip disability has been 10 percent disabling throughout the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Having reviewed the evidence, the Board finds that referral to Under Secretary for Benefits or the Director of the Compensation and Pension Service for determination and assignment of an extraschedular rating is not warranted.

Service Connection

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for arthritis may be presumed if it became manifest to a degree of 10 percent disabling during the Veteran's first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  This rule does not mean, however, that any manifestation in service will necessarily permit service connection.  Showing chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b) (2010).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for the claimed disability on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

The Board notes that effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which describes a requirement for VA to establish a baseline for a disability before adjudicating the question of unnatural progression of that disability due to a service-connected disease or injury.  Here, however, the claim on appeal was received by VA prior to October 10, 2006, and thus the revisions to 38 C.F.R. § 3.310 are not for application in the immediate case.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002).

As an initial matter, the Board notes that the Veteran has not alleged that the claimed disability was incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records reflect that in September 1950 the Veteran was shot in the right knee, loosing motor function of the leg and foot.  In October 1950 the leg was amputated below the right knee.  Examination in July 1951 revealed that the Veteran's neck and spine were normal.

Based on the foregoing, the service treatment records show no chronic neck or upper spine injury in service.  This does not in itself preclude a grant of service connection, however, as service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  Nevertheless, a review of the post-service evidence leads to the conclusion that currently diagnosed degenerative changes of the cervical spine are not related to active service or a service-connected disease or injury for the reasons discussed below. 

Following separation from active service in July 1951, x-ray imaging of the cervical spine in September 1981 revealed prominent degenerative changes with involvement of the C3-4 and C4-5 disc spaces.  Hypertrophic osteophytes were seen at multiple levels both anteriorly and posteriorly.  Narrowing and neural foramina was present on the right side at the C3-4 and C5-6 levels, and on the left side at the C4-5 level.  There was no evidence of old or recent trauma and the impression was of degenerative changes with encroachment onto the neural foramina at multiple levels.

In March 2002 the Veteran reported a 40-year history of low back pain, but did not endorse any neck-related symptoms and he had no neck bruits.  In September 2002, the Veteran was evaluated and had no neck symptoms.

In September 2003 the Veteran's private chiropractor stated that he had been treating the Veteran since 1994 for low back, neck and arm pain.  R.M.E. stated that the Veteran's in-service right leg amputation had altered his gait and resulted in increased "wear and tear" on his spinal column leading to early onset osteoarthritis.  He opined that it was more likely than not that recurrent episodes of neck pain could be related to his below-the-knee right leg amputation.

On evaluation in July 2004, the Veteran was nontender centrally over the cervical spine and had limited range of motion.  Radiographic imaging of the cervical spine was reviewed and showed minimal anterior subluxation of C4 on C5, probably degenerative in origin.  Alignment was otherwise unremarkable.  Severe disc space narrowing and degenerative changes at C3-4, C5-6, C6-7 and C7-T1 were noted with spurring at each level.  

In June 2004, the Veteran underwent VA examination which included review of July 2004 radiographic imaging.  The impressions were of minimal anterior subluxation of C4 on C5, probably degenerative in origin, and severe degenerative changes with marked disc space narrowing.  The examiner concluded that there was no direct connection between the Veteran's cervical spine condition and his service-connected right leg amputation.

In December 2004 the Veteran reported continuing posterior cervical and right upper trap pain ranging in severity from two to ten out of ten.  Pain was less frequent in the right upper extremity and he continued to use cervical traction for relief.

In September 2005, Dr. J.L. stated that walking with a prosthetic device affects gait as well as the biomechanics of the back, and that may people have back problems including strains, increased arthritis and degenerative disc disease.  She stated that the Veteran's neck problems were as likely as not related to service.  She went on, however, to state that other possible etiologies included age-related changes and genetics.

In June 2005 it was noted that spondylosis at C4-C5 was causing chronic neck and arm pain, and pain was reported on palpation of the right side of neck and musculature of the shoulder.  The assessment was of C4-5 spondylosis with chronic pain.

On VA examination in November 2005 the Veteran reported cervical radiculopathy from a compression of C4-5 followed by spinal fusion.

In May 2008 VA received an article entitled Back Pain, sent by the Veteran.  The article stated that one of the most common postural problems leading to back pain was pelvic twist due to leg-length discrepancy, and that this can produce lateral curvature of the spine.

The Veteran complained of neck pain in February, April and December 2009 and reported some numbness and tingling in the hands, especially at night.

During VA examination in January 2010, the Veteran endorsed onset of neck pain and aching in the 1970s, and that 20 years ago he began having as much neck pain as back pain.  Six years ago, neck pain became worse and began to radiate down his right arm.  In 2004 he had a fusion of his cervical spine and six months later neck pain had reduced from ten out of ten to four out of ten.  Following physical examination of the Veteran, the impression was of degenerative changes of the cervical spine with surgical treatment in 2004.  Paresthesia and pain with gripping were present in both hands, but were related to carpal tunnel syndrome.  The Veteran also had bilateral capsulitis and impingement as well as degenerative lumbar spine disease.  The examiner opined that based on medical literature, the history given by the Veteran and physical examination, it is less likely than not that his current cervical spine condition is a result of either his service-connected lumbar spine disability or any other service connected disability.

In November 2010, a VA examiner concluded that the Veteran had longstanding degenerative disc disease and degenerative changes of the cervical spine.  He also had capsulitis and stiffness in both shoulders.  Carpal tunnel syndrome did not appear to have significant motor or sensory neurologic compromise caused by a neck disorder.  The conclusion was that the Veteran had age-related degenerative changes in his cervical spine without an identified underlying disease process or specific injury.  The examiner said that he was not able to identify a link to the Veteran's gait disorder caused by his service-connected amputation or to his service-connected low back condition.

As spondylosis is a relatively new disability that was not present at the time the claim for cervical spine disability was finally denied, the present claim is considered without the restrictions imposed on claims previously considered and denied.  See Boggs v. Peake, 520 F.3d 1330 (2008) (claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).  See also Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).

The appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Again, service treatment records do not reflect in-service complaints referable to the neck and the Veteran's medical separation examination indicates the neck is normal and without a degenerative disorder.  Furthermore, no degenerative changes or symptoms related to the neck were reported until 1981, thirty years after separation from active duty.  For this reason entitlement to service connection on a presumptive basis cannot be awarded.  38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. § 3.309 (2010).

With regard to service connection on a direct basis for a degenerative neck disability, there is no evidence indicting, and the Veteran does not suggest, that a degenerative neck disability is due directly to service.  At the heart of the Veteran's claim, is his belief that a degenerative neck disability is secondary to a service-connected disease or injury.  Service connection is currently established for amputation of the middle third right leg; posttraumatic stress disorder (PTSD); irritable bowel syndrome; degenerative joint and disc disease of the lumbar spine associated with amputation of the middle third right leg; right hip condition associated with amputation of the middle third right leg; tinnitus; degenerative joint disease of the left hip associated with amputation of the middle third right leg; painful scar at the right leg amputation site; bilateral hearing loss disability; hypertension associated with amputation of the middle third right leg; and erectile dysfunction associated with PTSD.

The Veteran's primary argument is that the cumulative effect of ambulating with a prosthetic device as a result of his right leg amputation, has resulted in the current degenerative state of the cervical spine.  Here, the Board notes that the establishment of a nexus between the Veteran's service-connected disabilities and his neck is a complex medical issue that is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the appellant is competent to report his symptoms, statements relating the etiology of those symptoms are not competent.

Of the competent evidence of record, the Board has been presented with competing medical evidence regarding the etiology of the Veteran's degenerative spondylosis.  To that end, however, the Board may appropriately favor the opinion of one competent medical authority over another where justified by the record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

In this the Board finds the opinions of VA examiners in June 2004 and January 2010 are more probative than the opinions of private evaluators in September 2003 and September 2005.  Specifically, it is noted that VA examiners had the benefit of review of the Veteran's claims file which includes a thorough medical history dating back more than a half century.  Furthermore, both examiners conducted detailed examination prior to rendering their opinions, and the 2010 examiner supported his conclusion with citations to scientific literature.

The Board does find the September 2003 opinion of the Veteran's chiropractor to be well-informed by his 11-year history of treating the Veteran.  However, the Board notes that the probative value is highly reduced by the chiropractor's ambiguous language.  Specifically, he stated only that the Veteran's "recurrent episodes of . . . neck pain . . . could be related to his right leg, below the knee amputation," (emphasis added).

With regard to the opinion of Dr. J.L., it is clear from her statement that she did not actually examine the Veteran and there is no way to determine what evidence she was able to review, if any, prior to rendering an opinion.  Furthermore, in addition to stating that persons depending on prosthetic devices to ambulate may have back problems, other possible etiologies of the Veteran's spine-related symptoms included age-related changes and genetics.

Finally, the Board notes that the submitted article Back Pain, is non-specific to the Veteran and thus is of no probative value in considering his claim. 

In conclusion, there is no evidence of cervical disability during service or within one year of separation, and no evidence linking the remote cervical disability to service.  In regard to secondary service connection, the more probative evidence establishes that there are age-related changes rather than a nexus (i.e. by cause or aggravation) to a service-connected disease or injury including amputation or lumbar spine disease process.

The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the left hip disability is denied.

Service connection for a cervical spine disability, to include spondylosis, is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


